EXAMINER NOTES
	In an interview with attorney Lawrence Zale on 12/10/21, applicant was notified of a typographical error in the inventor’s name in the Application Data Sheet.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Lawrence Zale on 12/10/21.
The application has been amended as follows:
In the Specification:
Delete “115” in [00036], [00037], [00049], [00050], [00051]
[00054] delete “110” and substitute --210--
In the Abstract:
Line 2 delete “area/tongue opening” and substitute --area--
Line 3 delete “area/tongue opening” and substitute --area--
Line 3 delete “member/shoe tightener” and substitute --member--
Lines 3-4 delete “for retaining the shoe on a foot of a wearer”
Line 4 delete “a plurality of a”
Line 10 delete “a plurality of a”
In the Claims:
Claim 1 Lines 5-6 delete --a plurality of a--
Claim 1 Line 8 before “replaceable” delete --a plurality of--
Claim 1 Line 15 delete “plurality of”
Claim 1 Line 17 delete “a plurality of a”
Claim 1 Line 21 before “covers” delete Claim 20 Lines 20-21 “the shoe lace replacement overlay” and add--a one of the shoe lace replacement overlays”
Claim 1 Line 21 before “first shoe “ delete “plurality of a”
Claim 1 Line 22 after “attachments” add --,--
Claim 1 Line 22 after “elastic member” add --of the notch area--
Claim 2 Line 1 after “wherein” delete “the first shoe replacement overlay attachments are” and substitute --at least one of the first shoe replacement overlay attachments of the shoe lace replacement overlays is--
Claim 3 Line 1 after “wherein” delete “the second shoe replacement overlay attachments are” and substitute --at least one of the second shoe replacement overlay attachments of the shoe lace replacement overlays is--
Claim 4 Line 1 after “wherein” delete “the” and substitute --each--
Claim 4 Line 3 before “a tab” add --a first end, and--
Claim 4 Line 3 after “operatively connected to” delete “a first end of the shoe lace replacement overlay” and substitute --the first end--
Claim 5 Line 1 after “wherein” delete “the” and substitute --each--
Claim 5 Line 2 delete “any suitable,”
Claim 5 Lines 2-3 delete “such as leather, vinyl or any other suitable stretchable material”
Claim 6 Line 1 before “the eyelet” add --each of--
Claim 6 Line 2 delete “any suitable,”
Claim 6 Lines 2-3 delete “such as leather, vinyl or any other suitable stretchable material”
Claim 7 Line 1 delete “having a shoe”
Claim 7 Lines 5-6 delete “a plurality of a”
Claim 7 Line 9 delete “a plurality of”
Claim 7 Line 16 delete “plurality of”
Claim 7 Line 18 delete “a plurality of a”
Claim 7 Line 22 before “covers” delete “the shoe lace replacement overlay” and substitute --a one of the shoe lace replacement overlays--
Claim 7 Line 23 after “member” add --of the notch area--
Claim 8 Line 1 after “The shoe” add --lace replacement overlay system--
Claim 8 Line 1 after “wherein” delete “the first shoe replacement overlay attachments are” and substitute --at least one of the first shoe replacement overlay attachments of the shoe lace replacement overlays is--
Claim 9 Line 1 after “The shoe” add --lace replacement overlay system--
Claim 9 Line 1 after “wherein” delete “the second shoe replacement overlay attachments are” and substitute --at least one of the second shoe replacement overlay attachments of the shoe lace replacement overlays is--
Claim 10 Line 1 after “The shoe” add --lace replacement overlay system--
Claim 10 Line 1 after “wherein” delete “the” and substitute --each--
Claim 10 Line 3 before “a tab” add --a first end, and--
Claim 10 Line 3 after “operatively connected to” delete “a first end of the shoe lace replacement overlay” and substitute --the first end--
Claim 11 Line 1 after “The shoe” add --lace replacement overlay system--
Claim 11 Line 1 after “wherein” delete “the” and substitute --each--
Claim 11 Line 2 delete “any suitable,”
Claim 11 Lines 2-3 delete “such as leather, vinyl or any other suitable stretchable material”
Claim 12 Line 1 after “The shoe” add --lace replacement overlay system--
Claim 12 Line 1 before “the eyelet” add --each of--
Claim 12 Line 2 delete “any suitable,”
Claim 12 Lines 2-3 delete “such as leather, vinyl or any other suitable stretchable material”
Claim 13 Line 1 after “The shoe” add --lace replacement overlay system--
Claim 13 Line 2 before “foot” delete “the” and add --a--
Claim 13 Line 3 before “closer” delete --near--
Claim 13 Line 3 before “shoe toe” delete “the” and add --a--
Claim 14 Line 1 delete “a shoe having”
Claim 14 Line 7 delete “a plurality of a”
Claim 14 Line 9 delete “a plurality of”
Claim 14 Line 17 delete “plurality of”
Claim 14 Line 18 delete “a plurality of a”
Claim 14 Line 23 before “covers” delete “the shoe lace replacement overlay” and substitute --a one of the shoe lace replacement overlays--
Claim 14 Line 24 after “member” add --of the notch area--
Claim 15 Line 1 delete “a shoe having a” and substitute --the--
Claim 15 Line 3 after “first end of” delete Lines 3-4 “the shoe lace replacement overlay” and substitute --the one of the shoe lace replacement overlays” 
Claim 15 Line 4 after “to remove the” delete “the shoe lace replacement overlay” and substitute --one of the shoe lace replacement overlays--
Claim 16 Line 1 delete “a shoe having a” and substitute --the--
Claim 16 Line 2 delete “the first shoe replacement overlay attachments are” and substitute --at least one of the first shoe replacement overlay attachments of the shoe replacement overlays is--
Claim 17 Line 1 delete “a shoe having a” and substitute --the--
Claim 17 Line 2 delete “the second shoe replacement overlay attachments are” and substitute --at least one of second shoe replacement overlay attachments of the shoe replacement overlays is--
		Claims 1-17 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses not only an elastic member in the notch area of the shoe base but also an elastic member located substantially between the plurality of eyelet strips, wherein there are a plurality of eyelets located along a length of each of the plurality of eyelet strips, in conjunction with the rest of the structural limitations, as set forth in the independent claim.  The use of a plurality of replaceable shoe lace replacement overlays over a shoe base is known in the art of footwear, but the specific combination of structures on the overlay of the elastic member, eyelet strips, and eyelets, in light of the other structures as claimed by the applicant is novel.  Specifically, prior art Ramsay et al (USPN 10512303), herein Ramsay, discloses a plurality of replaceable shoe lace replacement overlays, each overlay having second attachments configured with first attachments on the shoe base, wherein the overlay also has two lace openings 110 as recited in the application.  Prior art Flack (US Publication 2004/0128862) also discloses an elastic member on the 
Regarding Claims 2-6: claims are indicated as allowable at least for their dependence on an allowable claim.
Regarding Claim 7: claim is indicated as allowable for reasons similar to that for Claim 1.
Regarding Claims 8-13: claims are indicated as allowable at least for their dependence on an allowable claim.
Regarding Claim 14: claim is indicated as allowable for reasons similar to that for Claim 1.
Regarding Claims 15-17: claims are indicated as allowable at least for their dependence on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Other art considered pertinent to applicant’s disclosure: Lovett et al (USPN 9532626) directed to various colored laces for specific use; Morle (USPN 6681503) directed to a removable overlay; Navasky (USPN 7412785) directed to magnetic attachment between overlay and shoe base; Barnett et al (USPN 8136267), Ardell et al (USPN 9119436) directed to a shape of an elastic member; Assaf et al (USPN 6449881) directed to a replaceable shoe wallet overlay; Amendola (USPN 3601909) directed to a replaceable shoe decoration overlay; Lo (USPN 9936764) directed to an overshoe and shoe, both with tongue portions; Delgatty (USPN 6874256) directed to a replaceable overlay over a shoe base’s elastic member; Dupuy (US Publication 2018/0271218) directed to a replaceable overlay; Gonzalez (USPN 10779706) directed to an elastic overlay; Noel (FR 2499375), Stone (USPN 4377913) directed to a removable but non-replaceable shoe lace overlay; Rhoads (US Publication 2018/0263330) directed to a replaceable shoe lace cover overlay; Roberts (USPN 2140302) directed to an elastic member in a shoe base; Daza (US Publication 2005/0257404) directed to a footwear cover with a fastening loop; Herceg (USPN 2632260) directed to tongue eyelets; Kettner (USPN 5778564),  Ehrhart (DE3124504) directed to overlay eyelets; Loverin et al (US Publication 2015/0033583) directed to an overlay with a single magnetic attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732